Citation Nr: 0738432	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
10 percent for left foot tendon rupture with acquired flat 
foot, status-post surgical repair.

2.  Entitlement to service connection for a right knee 
strain, to include as secondary to service-connected left 
foot tendon rupture with acquired flat foot, status-post 
surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1994 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the veteran's claim for a 
disability evaluation greater than 10 percent for left foot 
tendon rupture with acquired flat foot, status-post surgical 
repair, and also denied the veteran's claim for service 
connection for right knee strain.  This decision was issued 
to the veteran and her service representative in August 2003.  
She disagreed with this decision in January 2004.  She 
perfected a timely appeal in May 2004 and requested a Travel 
Board hearing, which was held at the RO in March 2007 before 
the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that VA's duty to assist includes 
making reasonable efforts to help a claimant obtain relevant 
private treatment records necessary to substantiate the 
claim.  These reasonable efforts include making an initial 
request for private treatment records identified by the 
veteran and, if the records are not received, at least one 
follow-up request.  However, a follow-up request for private 
treatment records is not required if the response to the 
initial request indicates either that the records do not 
exist or that a follow-up request would be futile.  Finally, 
if VA receives information that a subsequent request for 
private treatment records could result in obtaining them, 
then reasonable efforts will include at least one follow-up 
request.  See 38 C.F.R. § 3.159(c)(1) (2007).  

A review of the claims file shows that, in May 2003, the 
veteran submitted a signed VA Form 21-4142 which indicated 
that relevant private treatment records for April 2002 for 
right knee strain could be obtained from Dr. Doris 
Robitaille, Lakeway, Texas.  The RO sent a letter to 
Dr. Robitaille in June 2003 which requested the veteran's 
treatment records for April 2003 for right knee strain.  The 
RO attached a copy of the veteran's VA Form 21-4142 to this 
letter.  Dr. Robitaille's office responded in July 2003 by 
returning the RO's letter with a note that the veteran was 
not seen in April 2003.

The Board finds that, because the RO's error in identifying 
the date of treatment when requesting medical records from 
Dr. Robitaille violated VA's duty to assist the veteran, the 
claim for service connection for right knee strain must be 
remanded.  On remand, the RO/AMC must make additional 
reasonable efforts to obtain relevant records, including 
sending at least one follow-up request to Dr. Robitaille's 
office requesting the veteran's treatment records for April 
2002 for right knee strain.  Id.  Additionally, since the VA 
examiner who last examined the veteran's right knee in August 
2004 did not have access to Dr. Robitaille's records, if, and 
only if, Dr. Robitaille's office provides the veteran's 
treatment records for April 2002 in response to the RO's 
follow-up request, then the veteran should be afforded 
appropriate VA examination(s) to determine the nature and 
etiology of her right knee strain.    

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  The veteran testified at her 
March 2007 Travel Board hearing that she was currently 
receiving treatment from a private physician for her right 
knee strain.  

The veteran also testified at her Board hearing that her 
service-connected left foot tendon rupture with acquired flat 
foot, status-post surgical repair, had worsened since her 
last VA examination.  A review of the claims file shows that 
the veteran's last VA examination was in August 2004.  
Accordingly, on remand, the veteran should be afforded 
appropriate VA examination(s) showing the current severity of 
her service-connected left foot tendon rupture with acquired 
flat foot, status-post surgical repair.  Snuffer v. Gober, 10 
Vet. App. 400 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated her for a left foot tendon rupture 
with acquired flat foot, status-post 
surgical repair, in recent years or who 
have evaluated or treated her for right 
knee strain since separation from service.  
Obtain outstanding VA treatment records 
that have not already been associated with 
the claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  Specifically, medical 
records from Dr. Doris Robitaille, 
Lakeway, Texas, for April 2002, should be 
requested.  Efforts to obtain records from 
Dr. Robitaille for April 2002 should be 
documented in the claims file.  

A copy of any negative response(s) should 
be included in the claims file.

2.  If, and only if, Dr. Robitaille's 
office provides the veteran's treatment 
records for April 2002, then the veteran 
should be afforded appropriate VA 
examination(s) to determine the current 
nature and likely etiology of her right 
knee strain.

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s).

Based on the examination and review of the 
relevant evidence of record, to include 
the service medical records and all post-
service medical records documenting 
evaluation and treatment for right knee 
strain, the examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
right knee strain began during service or 
is causally linked to any incident or 
finding recorded during service, to 
include as secondary to a service-
connected left foot tendon rupture with 
acquired flat foot, status-post surgical 
repair.  The examiner should specifically 
comment on the opinion offered after the 
August 2004 VA examination.  

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current severity of her 
service-connected left foot tendon rupture 
with acquired flat foot, status-post 
surgical repair.

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s).  

Based on the examination and review of the 
relevant evidence of record, the 
examiner(s) should determine whether the 
veteran's service-connected left foot 
tendon rupture with acquired flat foot, 
status-post surgical repair is manifested 
by marked limitation of motion of the left 
ankle.

Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 
Complete range of motion studies should be 
performed.  The degree of functional loss 
due to pain should be indicated.  It also 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.

4.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC which addresses all 
evidence associated with the record since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

